          Case:4:16-cv-03396-YGR
         Case    20-15946, 08/23/2021, ID: 12208199,
                                    Document         DktEntry:
                                              452 Filed        53, Page
                                                        08/23/21    Page11ofof22

                                                                                   FILED
                                                                                   AUG 23 2021
                             NOT FOR PUBLICATION                             MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS

                      UNITED STATES COURT OF APPEALS

                             FOR THE NINTH CIRCUIT


IGNACIO PEREZ, on Behalf of Himself               No.    20-15946
and all Others Similarly Situated,
                                                  DC No. 4:16 cv-03396 YGR
               Plaintiff-Appellee,                ND Cal., Oakland

    v.
                                                  ORDER
RASH CURTIS & ASSOCIATES,

               Defendant-Appellant.



      The parties’ Joint Notice of Settlement and Motion for Stay of Appeal and

Limited Remand (the “Motion”) [Dkt. 51] is granted on the following terms:

      1.      This case is remanded to the district court for the limited purpose of

considering and determining the proposed settlement entered into by the parties

and, if appropriate, entering judgment thereon.

      2.      Counsel shall promptly notify this Court when:

              (a)    The proceedings contemplated by Paragraph 1, above, have

been completed, including the entry of judgment; or

              (b)    Pursuit of settlement has been aborted.
         Case:4:16-cv-03396-YGR
        Case    20-15946, 08/23/2021, ID: 12208199,
                                   Document         DktEntry:
                                             452 Filed        53, Page
                                                       08/23/21    Page22ofof22




      3.     This appeal is hereby stayed pending completion of the proceedings in

district court contemplated by Paragraph 1, above, and pending Rash Curtis’ filing

a motion to dismiss this appeal within the time set forth in the Motion, or until

further order of the court.

      4.     The requirement of prompt notification and timely status reports, as

set forth in the Order of August 13, 2021, shall remain in effect.



                                        BY ORDER OF THE COURT

                                        MOLLY C. DWYER
                                        Clerk of Court

                                        By: Wendy Lam
                                        Deputy Clerk
                                        Ninth Circuit Rule 27-7




                                           2
